Citation Nr: 1722595	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  14-20 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.
 

ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.


FINDINGS OF FACT

1.  The Veteran's coronary artery disease with myocardial infarction did not have onset during service, is not related to a heart murmur diagnosed at separation from service, and is not otherwise related to any event of service origin. 

2.  The Veteran's heart murmur is not a disability for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Facts and Analysis

The Veteran asserts that his coronary artery disease with myocardial infarctions represented the natural progression of a heart murmur diagnosed at separation from active duty.  See June 2011 correspondence.  He has a current diagnosis of coronary artery disease, satisfying the first element of service connection.

In regard to the second element of service connection, the Veteran's August 1970 Report of Medical Examination at induction reflects no heart abnormalities.  He did not complain of and was not treated for any heart complaints while on active duty.  His March 1973 Report of Medical Examination at separation reflects a diagnosis of "11/v1 systolic ejection murmur heard best at apex and left intercostal space S2 is normal."  The Veteran's March 1973 Report of Medical History at separation reflects that the Veteran was in "excellent" health and not taking any medications.  The Veteran has subsequently stated that the separation examiner told him that he had mitral valve prolapse.  See June 2011 correspondence.  

The Board observes that a heart murmur is not a disability by itself without an underlying heart disability.  In his Reports of Medical History dated March 1974, March 1975, and March 1976 in connection with the Veteran's National Guard duty, the denied any current or past history of heart trouble.   Nevertheless, affording the Veteran any benefit of the doubt the second element of service connection is met.  

The third element of service connection, a nexus between the Veteran's currently diagnosed coronary artery disease and his in-service element, a systolic heart murmur, is not established.

The first record of any heart complaints after service is an October 1988 emergency room note in which the Veteran sought treatment for chest pain.  At that time he reported experiencing similar symptoms approximately two years prior when he was visiting Chicago and that myocardial infarction had been ruled out at that time. He noted a family history of heart disease and that his mother had died of coronary artery disease prior to the age of 50.  The Veteran was a smoker, then having 15 pack years.  Pertinent physical findings were a normal cardiovascular examination and a normal EKG except for the presence of an incomplete right bundle branch block.  His discharge diagnosis was resolved atypical chest pain and hypercholesterolemia; he was told to follow a low cholesterol diet.   The record reflects that he was subsequently treated for a myocardial infarction and diagnosed with coronary artery disease in 2000.  He has been treated with stents and three coronary artery bypass grafts. 

There are two medical nexus opinions of record.  The Veteran received a VA heart examination on July 2011.  The provider interviewed the Veteran, personally examined him, and reviewed the claims file.  The examiner gave a negative nexus opinion stating that the Veterans current diagnosis of ischemic hart disease was not related to the heart murmur at separation and that the heart murmur was not associated with any evidence of ischemic heart disease.  The provider further noted that the systolic murmur was related to problems with the aortic valve and that ischemic heart disease was not diagnosed until the 1980s.  The examiner did not discuss the Veteran's asserted diagnosis of mitral valve prolapse.

The Board requested an additional medical opinion in December 2015.  The resultant opinion, dated February 2017, reflects an opinion that the Veteran's in-service murmur did not cause the Veteran to develop ischemic heart disease/coronary artery disease or to have a myocardial infarction.  The provider further stated that the Veteran was not officially diagnosed with mitral valve prolapse in 1973 as additional cardiac testing would be necessary to establish the diagnosis.  The provider further stated that additional cardiac testing was not warranted in 1973 because the Veteran had no symptoms.  Thus, the actual diagnosis at separation was more accurately a systolic murmur in the mitral position.  The provider did suggest that the Veteran's murmur could be service-connected.  As noted above, a heart murmur is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  

As the only competent medical opinions of record reflect that the Veteran's coronary artery disease with myocardial infarction is not related to his in-service heart murmur, service connection for this disability must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability is denied.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


